internal_revenue_service number release date index number ----------------------- ----------------------------- ------------------- --------------------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b07 plr-140190-14 date date legend parent -------------------------------------------------- sec_1 c date1 date2 date3 date4 date5 date6 date7 date8 ------------------------------------------------------------------ --------------- --------------------- -------------------------- -------------------------- -------------------- --------------------------- -------------------- -------------------- -------------------- dear ----------------- this ruling responds to a letter dated date submitted by parent on behalf of its subsidiary sec_1 parent is requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the original and the signed duplicate copy of the original of the form_3115 application_for change in accounting_method for sec_1 parent should have filed the original and copy of the original pursuant to section a of revproc_2011_14 2011_4_irb_330 on behalf of sec_1 for the taxable_year beginning date1 and ending date2 year_of_change facts parent represents the facts are as follows plr-140190-14 parent files a consolidated federal_income_tax return that includes various subsidiaries on a calendar_year basis parent uses an overall accrual_method of accounting parent acquired sec_1 on date3 sec_1 filed its own separate_return for its taxable_year ended date3 prior to its acquisition by parent sec_1 operated on a calendar_year basis and used the cash_receipts_and_disbursements_method of accounting as of date1 sec_1 became part of parent’s consolidated_group and as such needed to change to an accrual_method of accounting as required by sec_448 of the internal_revenue_code thus in accord with the procedures of revproc_2011_14 parent should have completed the required original of the form_3115 reflecting the desired accounting_method change and attached the original to parent’s timely filed consolidated federal_income_tax return for the taxable_year ending date2 further in accord with the procedures of revproc_2011_14 a copy of the original of the form_3115 with an original signature or a photocopy of the original signature should have been timely filed with the appropriate office of the internal_revenue_service lastly parent’s consolidated federal_income_tax return for the taxable_year ending date2 should have reflected the accounting_method change made by sec_1 parent’s consolidated federal_income_tax return for the taxable_year ending date2 was due on date4 without extensions parent could not file its consolidated federal_income_tax return for the taxable_year ending date2 by date4 so it intended to request an extension of time to file its consolidated federal_income_tax return to date5 parent engaged c to prepare its federal and state_income_tax returns and any requests for extensions for the taxable_year ending date2 parent gave c all of the relevant information necessary to correctly and timely file parent’s federal and state extensions for the taxable_year ending date2 on date6 parent timely paid the tax it owed on extension for its federal and state_income_tax returns for the taxable_year ending date2 also on date6 parent timely filed extensions for its state tax returns however due to an extraordinary series of events parent failed to timely file form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for the taxable_year ending date2 to extend the due_date for its federal tax_return on date7 c became aware that parent’s form_7004 had not been timely filed parent was unaware that its form_7004 had not been filed until it was notified by c on date8 c submitted parent’s form_7004 for the taxable_year ending date2 to the internal_revenue_service irs and received a confirmation that it had been accepted by the irs parent represents that the consolidated federal_income_tax return it filed for the taxable_year beginning date1 fully reflects the accounting_method change made by sec_1 including the necessary adjustment under sec_481 because of parent’s failure to timely file form_7004 for the taxable_year ending date2 it has failed to attach an original form_3115 to a timely filed federal_income_tax return for the taxable_year ended date2 parent has also not timely filed a signed plr-140190-14 duplicate copy of its form_3115 with the irs national_office as required by sec a of revproc_2011_14 ruling requested parent requests an extension of time pursuant to sec_301_9100-1 and sec_301 to file the original and the signed duplicate copy of the original of the form_3115 that are required by revproc_2011_14 for sec_1 to obtain the commissioner’s permission to change from the cash_receipts_and_disbursements_method of accounting to an accrual_method of accounting for the taxable_year ending date2 law and analysis revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain accounting methods a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change its accounting_method under sec_446 and the income_tax regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing an accounting_method pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the appropriate office of the irs no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301 to make certain regulatory elections sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government plr-140190-14 sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances when the accounting_method regulatory election for which relief is requested is subject_to the procedure described in sec_1_446-1 or the relief requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the accounting_method for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made conclusion based solely on the facts and representations submitted this office concludes that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly parent is granted calendar days from the date of this letter to file the required original of the form_3115 changing sec_1 from the cash_receipts_and_disbursements_method of accounting to an accrual_method of accounting for the taxable_year ending date2 with an amended consolidated federal_income_tax return and file the duplicate copy with signature of the form_3115 with the appropriate office of the irs please attach a copy of this letter_ruling to the amended_return and to the duplicate copy of the form_3115 except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically no opinion is expressed or implied concerning whether the accounting_method change sec_1 has made is eligible to be made under revproc_2011_14 or sec_1 otherwise meets the requirements of revproc_2011_14 to make its accounting_method change using revproc_2011_14 lastly we emphasize that this letter_ruling does not grant any extension of time for the filing of parent’s form_7004 or its consolidated federal_income_tax return for the taxable_year ending date2 the ruling contained in this letter_ruling is based upon facts and representations submitted by parent with an accompanying penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_3115 all material is subject_to verification on examination this ruling is directed only to parent who requested it sec_6110 provides that it may not be used or cited as precedent plr-140190-14 in accordance with the power_of_attorney we are sending copies of this letter_ruling to parent’s authorized representatives sincerely cheryl l oseekey senior counsel branch office of associated chief_counsel income_tax accounting
